           Case 1:19-cv-03826-ER Document 84 Filed 05/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP; DONALD J. TRUMP, JR.; ERIC
TRUMP; IVANKA TRUMP; THE DONALD J. TRUMP
REVOCABLE TRUST; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; DJT HOLDINGS
LLC; DJT HOLDINGS MANAGING MEMBER LLC;
TRUMP ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                                        Plaintiffs,

                    – against –

DEUTSCHE BANK AG and CAPITAL ONE FINANCIAL                                             ORDER
CORP.,
                                                                                19 Civ. 3826 (ER)
                                        Defendants,

                    – and –

COMMITTEE ON FINANCIAL SERVICES OF THE U.S.
HOUSE OF REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE OF THE
U.S. HOUSE OF REPRESENTATIVES,

                                        Intervenor-Defendants.


Ramos, D.J.:

        The Court is in receipt of the parties’ joint status report dated May 17, 2021. Doc. 83.

The parties’ request for additional time to file another joint status report is GRANTED. The

parties are instructed to file a joint status report by no later than June 18, 2021.

        It is SO ORDERED.

Dated: May 18, 2021
       New York, New York
                                                                _________________________
                                                                  Edgardo Ramos, U.S.D.J.
